         Case 7:20-mj-02252-JCM Document 31 Filed 01/07/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                   January 7, 2021


BY ECF and EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    In re Extradition of Hyuk Kee Yoo, 20 Mag. 2252 (JCM)

Dear Judge McCarthy:

       The Government received an advance copy of the attached supplemental statement from
the Republic of Korea in support of its request for the extradition of Hyuk Kee Yoo. This
supplemental statement is being sent to the United States via diplomatic channels, and the
Government intends to offer a certified version into evidence at the extradition hearing in this
matter as Government Exhibit D.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                            By:    /s/ Derek Wikstrom
                                                   Derek Wikstrom
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1946

Cc:    Paul Shechtman, Esq.
       Shawn Naunton, Esq.
